Citation Nr: 1645222	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  06-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, due to military sexual trauma (MST).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to October 1977.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for PTSD.

The Veteran initially filed a claim of entitlement to service connection for a mental health condition, specifically PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1,5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, the Board has recharacterized the issue as entitlement to service connection for a psychiatric disorder, to include PTSD and depression, to include as due to MST.

In May 2010, the Board remanded this issue for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  In this case, the AOJ substantially complied with the Board's remand instructions by obtaining all pertinent records of VA treatment, specifically psychiatric treatment, from January 2010; and readjudicating the issue in a March 2016 Supplemental Statement of the Case.

The Board notes that, in September 2009, the Veteran requested a videoconference hearing.  However, the Veteran testified before a Veterans Law Judge (VLJ) at a March 2010 Travel Board hearing, and a transcript of this hearing is of record.  The Board finds that the Veteran is not prejudiced as he was given the opportunity to appear before the VLJ and provide in-person testimony.  Moreover, the Veteran did not at any time object to being given a Travel Board hearing or request a videoconference hearing instead.

Additionally, the VLJ who heard testimony at the original hearing is no longer employed by the Board.  In August 2016, the Veteran was notified of such and afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (2015).  In September 2016, the Veteran responded in writing that he did not wish to appear at another Board hearing.  See VBMS, 9/16/16 Hearing Request.


FINDINGS OF FACT

1.  An incident of MST is not corroborated.

2.  The Veteran does not have any psychiatric disorder that began in, was incurred in, or is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD and depression, due to MST have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to notify was satisfied by a letter on January 5, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's military personnel records, service treatment records, VA medical records, and Social Security Administration (SSA) records have been obtained.

The Board notes that a VA examination was not obtained in connection with the service connection claim for a psychiatric disorder.  As discussed below, an in-service event, injury, or disease was not established by the evidence of record.  As such, a VA examination or opinion is not necessary in order to decide the Veteran's claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the March 2010 Board hearing, the VLJ fully explained the issue on appeal, and asked questions focused on the nature and etiology of the disability in question.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to:  request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-80 (1999).

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id.; Patton, 12 Vet. App. at 278.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he was hospitalized for an eye injury, at which time he was sexually molested by an unknown person who was possibly hospital personnel or another patient.  As a result, he states that his performance deteriorated, which is reflected in disciplinary actions and poor performance of duty after his hospitalization.  See VBMS, 1/17/08 Statement in Support of Claim.

Service treatment records do not reflect any complaints of, treatments for, or diagnoses of any psychiatric symptoms or disorders during active duty service.  However, they do reflect that in March 1976 the Veteran was hit in the left eye by a broom handle thrown from approximately 15 feet, for which he was seen in the emergency room and admitted.  He was treated conservatively with a patch on his left eye for three days and topical medications.  He was discharged to full active duty with topical medication.  See VBMS, 4/5/11 STR, p. 7-8.

Subsequent to this in-service incident, the Board acknowledges that the Veteran's military personnel records reflect a reduction in grade as a result of nonjudicial punishment, absence without leave (AWOL), counseling in regards to performance and a lack of discipline, disobeying an order and being disrespectful, and multiple specifications of failure to report to appointed places of duty.  See VBMS, 4/15/14 Military Personnel Records, p. 5, 8, 39, 45.  However, the Veteran's records reveal that he had such disciplinary issues prior to the March 1976 eye injury.  Specifically, in November 1973 prior to enlistment, he was charged with assault and battery, which was "nolled" after completion of an offender rehabilitation program.  See id. at 27.  Personnel records also reveal being dropped from a course due to disciplinary and academic reasons in March 1975, nonjudicial punishment for disrespecting a noncommissioned officer in April 1975, counseling on deficiencies and not being promoted in February 1976, and being AWOL for three days in March 1976 prior to the in-service eye injury.  See id. at 22, 31, 39, 45.

VA treatment records from May 2005 to April 2014 reflect assessments of depression, alcohol dependence, and tobacco dependence; the hope that the Veteran's depression would improve with better management of his low back pain; positive depression screenings; negative PTSD screenings; and diagnoses of mood disorder not otherwise specified (NOS), anxiety disorder NOS, alcohol dependence by history, rule out PTSD, recurrent major depressive disorder, and generalized anxiety disorder.  The records also reveal that the Veteran may have been medicating his depression and pain over the years with alcohol and that his reported psychiatric symptoms may not necessarily be related to the alleged MST.  See VBMS, 1/2/09 VA Treatment Records (5/31/05-12/12/06), p. 58; 11/19/13 VAMC Output/Reports, p. 162.  He was found to be depressed due to his inability to be more active in his son's life, which caused him to drink; stressed due to work and his son's disciplinary and legal issues; and overwhelmed when his son left town.  See 1/2/09 VA Treatment Records (5/31/05-12/12/06) at 63.  See also VBMS, 10/23/08 VA Treatment Records, p. 22, 37; 5/26/11 VA Treatment Records, p. 40.  He was also found to have episodes of anxiety and nervousness around life changes.  See VBMS, 8/13/15 CAPRI (p. 1933-1998), p. 53.  The VA psychiatrist noted the Veteran's tendency to place himself in a "victim" role; that he blamed the alleged MST as the sole reason for his depression; and that he felt betrayed by the Marine Corps, his employer, and his son.  See 5/26/11 VA Treatment Records at 13, 36; 11/19/13 VAMC Output/Reports at 134-35.  The Veteran also raised an in-service incident which resulted in solitary confinement before being released without any punishment, which was not reflected in his military personnel records.  See 11/19/13 VAMC Output/Reports at 134, 140.

During the course of receiving VA treatment, the Veteran at times discussed or referred to the MST.  In November 2007, he reported that he believed that he "may have been sexually violated during hospitalization for [a] traumatic eye injury while in USMC."  See 10/23/08 VA Treatment Records at 1.  He explained that both eyes were bandaged and he was on heavy medication, that he woke up several times to find his buttocks was wet, and that he "feared he was being sexually violated when he was sedated" but that he never knew for certain, which continued to be very disturbing to him.  See id.  In July 2008, he attributed his long history of significant inability to attain heterosexual intimacy to a "vague experience of homosexual violation 35 years ago while hospitalized."  See id. at 28.

SSA records reflect that the Veteran noted sexual abuse during service, at which time he stated that he "should have been more assertive and aggressive when these things were happening."  See VBMS, 4/1/15 SSA Treatment Records (SSA response), p. 130.  He also reported an in-service arrest, which he stated was dismissed as it involved mistaken identity.  However, the record does not reflect any such arrest, except an arrest prior to enlistment which was dismissed not due to mistaken identity, but due to the completion of a rehabilitation program.  He was diagnosed with alcohol abuse disorder, PTSD, generalized anxiety disorder with features of claustrophobia, substance addiction disorder, and personality disorders.  See id. at 24, 131.

VA treatment records from July 2014 to February 2016 reflect continued mental health treatment with diagnoses of recurrent major depressive disorder, anxiety NOS, history of alcohol use disorder, personality disorder NOS, and PTSD with a history of depression.  See VBMS, 8/13/15 CAPRI (p. 1-246),82, 93, 100, 189; 3/3/16 CAPRI (1/1/13-3/3/16), p. 1.  During the course of treatment, the psychologist referred to events that happened "on [the]medical table (where [the Veteran] alleged sexual assault)."  See 8/13/15 CAPRI (p. 1-246) at 188.

A lay statement was submitted by the mother of the Veteran's child, in which she discussed his tendency to be verbally and physically abusive, fits of rage, and paranoia.  She stated that he became "manipulative, emotional and intimidating" after separation from active duty service.  See 12/10/12 Buddy/Lay Statement (J.J.).

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claim must be denied.  The evidence fails to establish an in-service incurrence of any psychiatric disability and fails to corroborate an incident of MST.

As an initial matter, the Board finds that the evidence substantiates a current diagnosis of PTSD, major depressive disorder, and anxiety NOS by a psychologist or psychiatrist.  As such, the requirement for a current disability is satisfied.

However, the Board finds that the evidence weighs against a finding that there was an in-service incurrence or aggravation of a psychiatric disorder, or an in-service incident of MST.  The Board acknowledges the Veteran's claim of an incident of MST that occurred in March 1976.  However, the evidence does not corroborate this contention.  While the Board recognizes that, by its nature, sexual assault occurring about 29 years prior to the beginning of his mental health treatment will not necessarily be corroborated by additional evidence, the Veteran's statements are contradictory with themselves and other evidence of record, and thus are unreliable.

During the course of treatment, the Veteran referred to sexual assault that "may" have occurred while hospitalized for an eye injury during service.  He stated that he did not know for certain whether such assault had occurred as both eyes were bandaged and he was on heavy medication.  However, service treatment records from this March 1976 hospitalization reveal that only the left eye was patched for three days and only topical medications used while hospitalized.  Additionally, the Veteran stated that he was not able to confirm that the incident actually occurred and that the uncertainty was very disturbing to him.

Also, the Veteran's description of the incident of MST has not been consistent.  During the course of treatment, he added details, such as that it was a homosexual violation and that he "should have been more assertive and aggressive," despite previously indicating that he was heavily sedated and not conscious during the alleged MST incident, and that it was committed by an unknown person.  As such, the credibility of his statements regarding the incident is questionable.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that could be used to corroborate the Veteran's account of the incident of MST.  See 38 C.F.R. § 3.304(f)(5).  In this case, the Veteran's military personnel records reflect disciplinary issues both before and after the March 1976 hospitalization.  Personnel records reveal that he was charged with assault and battery prior to enlistment.  Additionally, prior to the alleged MST, he was dropped from a course due to disciplinary and academic reasons, received nonjudicial punishment for disrespecting a noncommissioned officer, was counseled for deficiencies, was not promoted, and was AWOL for three days.  As such, the Board finds that the Veteran's military personnel records do not reflect changes in behavior or performance after the alleged MST, but rather reflect a continuation of disciplinary problems of the same nature since prior to enlistment.

Moreover, the Board notes that the Veteran's VA treatment records reflect symptoms and diagnoses of depression and anxiety, which have been attributed to pain management, life changes, issues with his son, and work.  Although the Veteran blames his alleged MST for his depression, it was noted that his psychiatric symptoms may not necessarily be due to any such alleged MST.

The Board further finds no evidence that the Veteran's psychiatric disability is otherwise related to service.  Outside of the Veteran's reports, which as discussed above the Board finds unreliable, there is no indication that the incident of MST during service ever occurred or that there was any other manifestation of psychiatric symptoms during service.  Service treatment records do not reflect any complaints of, treatments for, or diagnoses of any psychiatric symptom or disorder.  In fact, the Veteran has not alleged that he exhibited any psychiatric symptoms unrelated to the MST during active duty service.

Therefore, the evidence weighs against a finding that the Veteran's psychiatric disability began in, was incurred in, or is related to active service in any other way.  Accordingly, service connection for a psychiatric disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


